Currie, J.
(dissenting). Defendant’s counsel in support of his motion for a new trial filed an affidavit dated October 16, 1959, which had attached to it the letter of Dr. Andrew I. Rosenberger, a reputable psychiatrist of national renown, which letter is quoted verbatim in the majority opinion. In such letter Dr. Rosenberger stated that Mrs. Hirmer “has definite paranoid delusions toward her husband.” As soon as this information came to the attention of the trial court it became his duty under the decision of this court in Heine v. Witt (1947), 251 Wis. 157, 28 N. W. (2d) 248, to have summoned Dr. Rosenberger as a witness and inquired into the matter of Mrs. Hirmer’s sanity. In its opinion in such cited case, this court stated (p. 166) :
“Had plaintiffs attorney informed the divorce counsel or the trial judge of the claim of insanity, we have no doubt that the judge would have insisted on the psychiatrist being produced as a witness and that on his testimony being produced a divorce would have been denied and the complaint dismissed.”
It appears that the former counsel for the defendant husband knew of this letter of Dr. Rosenberger at the time of the original trial, but failed to bring it to the attention of the trial court so as to make it a matter of record. Neither was the defendant’s answer amended to set up the defense of insanity. In ordinary adversary proceedings this would constitute a waiver which would prevent counsel for the defendant later, after the conclusion of the trial, from making use of such letter. Plowever, a divorce action is different from the ordinary adversary lawsuit in that the state has a substantial interest therein. Nothing that counsel for one of the parties can do will waive such interest of the state. It is the duty of the trial court at all times to see that this interest of the state is protected.
*379Apparently the trial court thought Dr. Rosenberger would be incompetent to testify as to Mrs. Hirmer’s mental condition; if he were called as a witness, because of the privilege granted by sec. 325.21, Stats. Where the state has an interest in a proceeding, such as a divorce action, an exception should be read into sec. 325.21, to permit a physician to testify as to the mental competency of a party, where such mental competency is of interest to the state.1 If the majority of the court is opposed to the reading into the statute of such exception, it at least should deny affirmative relief to a party in a divorce action who refuses to waive the privilege of medical testimony bearing on mental competency.
The majority opinion stresses the fact that the trial court had an opportunity to see the parties and observe their conduct. Surely, it is not intended thereby to create the impression that a trial court is competent to determine the mental condition of a person, who is suspected of harboring paranoid delusions, by merely observing such person testify in court.
I would reverse the judgment and the order denying a new trial, and remand with directions that the testimony of Dr. Rosenberger, and such other witnesses as the parties may desire to call, be taken on the issue of Mrs. Hirmer’s mental competency.

 8 Wigmore, Evidence (3d ed.), p. 812, sec. 2380a, attacks the privilege granted to physicians, of not divulging information gained from the physician-patient relationship, on the ground that the injury to justice by invoking such privilege is far greater than any harm that might result to the physician-patient relationship which might occur from abolishing the privilege.